                                            Case 4:17-cv-05577-HSG Document 23 Filed 04/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MIGUEL CARDONA INOSTROZ,                         Case No. 17-cv-05577-HSG
                                   8                     Petitioner,                         ORDER DENYING CERTIFICATE OF
                                                                                             APPEALABILITY; DENYING LEAVE
                                   9              v.                                         TO PROCEED IN FORMA PAUPERIS
                                                                                             ON APPEAL
                                  10        LAURA ELDRIDGE,1
                                                                                             Re: Dkt. Nos. 18, 20, 22
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, a pro se prisoner, filed this action for a writ of habeas corpus pursuant to 28

                                  14   U.S.C. § 2254. On January 21, 2020, the Court denied the habeas petition, denied a certificate of

                                  15   appealability and entered judgment in favor of respondent. Dkt. Nos. 11, 12. Now pending before

                                  16   the Court are petitioner’s requests for a certificate of appealability (Dkt. Nos. 20, 22) and

                                  17   petitioner’s request for leave to proceed in forma pauperis on appeal (Dkt. No. 18). A certificate

                                  18   of appealability is DENIED for the same reasons set forth in the Court’s January 21, 2020 order

                                  19   denying the habeas petition. Petitioner has not made a substantial showing that a reasonable jurist

                                  20   would find the denial of his petition debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

                                  21   (2000). Because the Court has denied a certificate of appealability, the Court will also deny leave

                                  22   to proceed in forma pauperis on appeal. Dkt. No. 18. The Clerk shall process the appeal and

                                  23   forward a copy of this order to the United States Court of Appeals.

                                  24   //

                                  25   //

                                  26   //

                                  27
                                       1
                                  28    Laura Eldridge, the current warden of the prison where petitioner is incarcerated, has been
                                       substituted as respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
                                         Case 4:17-cv-05577-HSG Document 23 Filed 04/29/20 Page 2 of 2




                                   1         This order terminates Dkt. Nos. 18, 20, 22.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 4/29/2020

                                   4                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   5                                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
